Citation Nr: 0739491	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hand tremors, to 
include as secondary to a service-connected post-operative 
back condition.

2.  Entitlement to service connection for head tremors, to 
include as secondary to a service-connected post-operative 
back condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Montgomery, Alabama, and Columbia, South 
Carolina, respectively, which denied the benefits sought on 
appeal.

In August 2007, the veteran appeared and testified at a 
Travel Board hearing, the transcript of which is associated 
with his claims file.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hand tremors are attributable to 
his service-connected post-operative back condition.

3.  The veteran's head tremors are attributable to his 
service-connected post-operative back condition.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand 
tremors, as secondary to a service-connected back condition, 
have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  The criteria for service connection for head tremors, as 
secondary to a service-connected back condition, have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks service connection for head and hand 
tremors, secondary to a service-connected post-operative back 
condition.  It is contended that the head and hand tremors 
had their onset while in service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

While in service, the veteran underwent surgery for lumbar 
and cervical disc disease.  His service medical records 
(SMRs) include complaints of bilateral upper extremity 
numbness and pain, as well as weakness in the right upper 
extremity.  Additionally, in an April 1975 in-service medical 
examination, it was noted that the veteran had an essential 
head tremor.  

In November 2004, the veteran submitted a statement in 
support of his claims.  He advised that his head and hand 
tremors had their onset while in service and have continued 
to the present with more severe symptoms.  

Upon an April 2005 VA examination, the veteran was diagnosed 
as having tremors in both hands and in his head.  The veteran 
advised that he experienced the tremors since service and is 
currently taking prescription medications to relieve their 
symptoms.  The examiner noted that no hand or head tremors 
were present at the examination.  The examiner opined that 
the veteran's hand and head tremors were at least as likely 
as not related to the veteran's service-connected post-
operative back and neck condition.  There are no medical 
opinions to the contrary.  

In August 2007, the veteran credibly testified at his Travel 
Board hearing at the Montgomery, Alabama RO.  He testified 
that he did not experience any tremors before his neck and 
back surgery.  Further, he recalled that in-service a 
physician advised him that his tremors were caused by nerve 
damage from his back and neck condition.  

Given the evidence as outlined above, the Board finds that 
the criteria for service connection for head and bilateral 
hand tremors, secondary to a service-connected post-operative 
back condition, have been met.  The veteran credibly 
testified that he experienced these tremors since service and 
they continued to the present.  The SMRs show complaints of 
and treatment for hand numbness and pain.  Moreover, an in-
service medical examination referenced that the veteran had 
an essential head tremor.  The VA examiner from the April 
2005 examination noted a link between the veteran's service-
connected disability and his current tremors.  Thus, service 
connection for bilateral hand and head tremors, secondary to 
the veteran's service-connected back condition, is granted.  


ORDER

Service connection for bilateral hand tremors, secondary to a 
service-connected post-operative back condition, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for head tremors, secondary to a service-
connected post-operative back condition, is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


